Citation Nr: 0606258	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-26 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	H. Mark Vieth, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from June 3 to July 1, 
1976, and from November 1981 to November 1986.

This appeal arose before the Board of Veterans' Appeals 
(Board) from January and April 2002 rating decisions of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the benefit 
sought.  In April 2004, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing 
conducted in Washington, D.C.  This issue was subsequently 
remanded by the Board for evidentiary development in November 
2004.  The case is again before the Board for appellate 
consideration.  

In October 2005, a rating action was issued by the RO, which 
granted a 60 percent evaluation for the cervical spine 
disorder, effective November 17, 2000, and which granted an 
earlier effective date of November 17, 2000, for the award of 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran and his representative were sent correspondence 
dated November 30, 2005, which informed him of those grants.  
The October 2005 supplemental statement of the case (SSOC) 
also informed the veteran of the continued denial of his 
claim for service connection for a respiratory disorder.  On 
page 4 of the November 30, 2005, letter, the veteran and his 
representative were informed that, if the veteran did not 
agree with the October 2005 decision, he should contact the 
RO in writing and explain why.  On December 8, 2005, the 
veteran's representative submitted a letter that clearly 
continued to disagree with the denial of service connection 
for a respiratory disorder.  However, the second paragraph of 
the letter is unclear.  It does not appear to the Board to 
express continuing disagreement with the grant of an earlier 
effective date of the award of TDIU.  Therefore, the Board 
finds that the veteran is satisfied with the date assigned.

However, the same paragraph in the attorney's letter may 
constitute a vague claim of clear and unmistakable error 
(CUE) in the evaluation assigned in the rating action issued 
in March 2000, which had found CUE in a prior rating action 
that had denied service connection for status post 
sphincterotomy for anal fissures, cryptitis, and anal polyps.  
That rating action had awarded a 0 percent disability 
evaluation from November 22, 1986, the day following the date 
of the veteran's release from service, to September 20, 1998; 
the evaluation was then increased to 10 percent, effective 
September 21, 1998.  The Board notes that a rating action 
issued in January 2002 had increased the evaluation assigned 
for that disorder to 30 percent, effective September 21, 
1998.  Therefore, the Board finds that the veteran's 
representative appears to be raising a claim that the RO's 
assignment in March 2000 of a compensable evaluation only 
back to September 21, 1998 and not back to November 22, 1986, 
was a product of CUE.  As that issue is not in appellate 
status, it is hereby referred to the RO for appropriate 
clarification and action.


FINDINGS OF FACT

The veteran does not suffer from a chronic respiratory 
disorder, to include as secondary to exposure to asbestos, 
which can be related to his periods of service.


CONCLUSION OF LAW

A chronic respiratory condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303(b) 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the instant case, the veteran filed his claim for service 
connection for a respiratory disorder in November 2000 (in 
December 2000, he amended the claim to include service 
connection as a result of exposure to asbestos).  In February 
2001, he was sent a VCAA notification letter that informed 
him of what was needed to substantiate his claim, as well as 
of what information and evidence he should submit and what 
evidence and information VA would obtain in his behalf.  In 
January and April 2002, rating actions were issued which 
denied entitlement to service connection for a respiratory 
disorder.  Clearly, he was informed of the provisions of the 
VCAA prior to the denial of the claim.  See Pelegrini, supra.  
In addition, he was sent a statement of the case (SOC) in 
July 2003, which included the provisions of 38 C.F.R. 
§ 3.159, the regulation that implemented the VCAA; thus, he 
was informed that he could submit any evidence relevant to 
his claim.  The RO obtained all the VA treatment records 
referred to by the veteran and associated them with the 
claims file, he was afforded a VA examination; and he was 
given the opportunity to provide argument and evidence at a 
personal hearing.  Therefore, it is found that the veteran 
has been properly informed of the notification and assistance 
requirements of the VCAA and its implementing regulation.  As 
a consequence, the Board may proceed to the merits of the 
claim.

II.  Applicable Laws and Regulations

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual Background and Analysis

The relevant evidence of record included the veteran's 
service medical records (SMRs).  On December 3, 1981, he was 
seen with complaints of a cough and congestion.  In January 
1982, this had progressed to bronchitis which then developed 
into mycoplasma pneumonia, for which he was treated between 
January and March 1982.  X-rays confirmed pneumonia in the 
left lower lobe infiltrating into the right lower lobe.  He 
continued to be treated for mycoplasma pneumonia/bronchospasm 
until May 1982.  Pulmonary function tests (PFTs) were 
performed which revealed a moderately severe reversible 
obstructive airway disease, which was typical for 
bronchospasm.  The veteran was then treated repeatedly 
throughout service for upper respiratory infections and 
bronchitis.  On his November 1986 separation examination he 
checked "yes" next to "shortness of breath."  The examiner 
noted one episode of coughing up blood associated with 
pneumonia.  The examination was within normal limits and the 
chest X-ray was negative.  

The veteran was examined by VA in March 1987.  He reported a 
history of pneumonia since 1981 with a prolonged recovery.  
At the time of this examination, he denied any pulmonary 
complaints, such as pain, dyspnea, orthopnea, cough, or 
hemoptysis.  His breath sounds were normal and no rales were 
heard.  A chest
X-ray showed that the lung fields were clear.  The diagnosis 
was history of pneumonia.  

Multiple VA outpatient treatment records showed the veteran's 
treatment for pneumonia in December 1998, November 2000, 
March 2001, and May 2002.  He was treated with various 
antibiotics.  Chest X-rays failed to reveal any infiltrates 
or effusions.  In January 2001, he underwent a bronchoscopy; 
he was told that he had scarring.  Upon examination, his 
breathing showed no rales, crackles or wheezes.  A chest X-
ray was negative, save for some soft tissue densities 
consistent with obesity.  PFTs demonstrated no airflow 
limitation.  There was a mild restrictive ventilatory defect.  
The impression was no evidence of mediastinal adenopathy, no 
evidence of pulmonary nodules, and no evidence of 
bronchiectasis.  He was diagnosed with posterior nasal 
drainage and gastroesophageal reflux disease.  

The veteran submitted voluminous VA treatment records 
developed between 2000 and 2005.  They showed repeated 
treatment for upper respiratory infections/ bronchitis.  The 
records also included the report of a March 2002 VA 
examination.  At the time of this examination, his chest was 
clear to auscultation.  It was found that there was no 
evidence of any respiratory disorder.  A PFT from November 
2003 showed no airflow limitation.  There was a mild to 
moderate ventilatory defect, with mild hypoxemia for his age 
and elevated carboxyhemoglobin.  In December 2003, his breath 
sounds were normal, without evidence of crackles or wheezes.  
Chest X-rays showed a left lower lobe scar, with no active 
infiltrate.  A CT of the chest showed a small 2 mm 
noncalcified nodule, mild restrictive changes likely 
secondary to obesity, obstructive sleep apnea, and no 
evidence of chronic obstructive pulmonary disease (COPD).  A 
January 2005 PFT showed no airflow limitation.  There was a 
mild ventilatory defect and mildly reduced transfer factor 
for carbon monoxide.  When compared with the PFT done in 
November 2003, this showed normal oxygen saturation and 
improved spirometric values.

As noted in the Introduction, the veteran testified at a 
Central Office hearing before the undersigned in April 2004.  
He reiterated his contentions that he suffers from a current 
respiratory disorder which first manifested while he was on 
active duty.  He also stated that he had been exposed to 
asbestos while serving aboard Naval vessels and expressed his 
belief that this exposure had caused his lung disorder.

Upon inquiry, the Department of the Navy indicated that there 
is no way of determining whether the veteran was exposed to 
asbestos in service.  The General Specifications for Ships 
during the period that the veteran served required that 
heated surfaces be covered with insulating material, and it 
was highly probable that asbestos was used.  It was then 
stated that "[t]he probability of exposure to asbestos is 
highly probable.  However, a positive statement that the 
veteran was or was not exposed cannot be made."

The veteran was examined by VA in June 2005.  The veteran 
reported that he first contracted pneumonia in 1981, which 
was severe and protracted.  He stated that this condition is 
associated with purulent sputum production, fever, and 
shortness of breath.  He was not symptomatic at the time of 
the examination, but he noted that he was taking antibiotics 
which suppressed his symptoms.  However, the examiner noted 
that, according to the computerized prescription records, the 
antibiotics that the veteran was taking were not 
antimicrobials for the treatment of respiratory symptoms.  
The physical examination noted that his oxygen saturation, at 
rest on room air, was 94-95 percent.  His chest was clear to 
auscultation bilaterally, and there was no wheezing.  He did 
not use any accessory muscles of respiration.  A PFT 
performed in May 2005 showed no airflow limitation.  There 
was a mild restrictive ventilatory defect and normal transfer 
of carbon monoxide.  Arterial blood gases at rest on room air 
revealed normal oxygen tension.  Pulse oximetry at rest on 
room air revealed normal oxygen saturation.  The examiner 
noted that a review of PFTs done in January 2005, November 
2003, and January 2001 showed no evidence of obstruction.  
There was evidence of a restrictive ventilatory defect, which 
was consistent with obesity.

The examiner also reviewed high resolution CT scans of the 
chest conducted in December 2004.  These showed two very tiny 
nodules in the left upper lobe which were stable in size, 
measuring 2 mm since 2003.  There was no mediastinal or hilar 
adenopathy.  There was also no evidence of interstitial lung 
disease, to include asbestosis or bronchiectasis.  Multiple 
chest X-rays performed between 2003 and 2005 had not shown 
any infiltrates.  A July 2004 X-ray showed linear 
subsegmental atelectasis or scarring in the lingula, but no 
focal infiltrates or consolidation suggestive of pneumonia.  
The diagnoses were: chronic recurrent bronchitis by history; 
mild restrictive ventilatory defect secondary to obesity; 
lingular scarring; and subcentimeter nodules in the left 
lower lobe which had not changed since 2003.  The examiner 
stated that 

Based on the above data, there is no objective 
evidence to support that the respiratory symptoms 
and above diagnoses are secondary to military 
service.  Other than a mild restrictive ventilatory 
defect most likely related to obesity and not 
likely due to military, we find no CURRENT 
respiratory disorder.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a chronic 
respiratory disorder is not warranted.  From the SMRs, there 
is no question that the veteran was treated on multiple 
occasions in service for upper respiratory infections and/or 
bronchitis.  He also suffered from an episode of pneumonia.  
Since his release from service, he has been treated for upper 
respiratory infections/bronchitis and pneumonia on several 
occasions.  Despite that, the evidence does not support a 
finding that the veteran now suffers from a chronic 
respiratory disorder related to his service.  Given the 
normal separation examination conducted in November 1986, and 
in light of the negative VA examination performed in March 
1987, the Board finds that the complaints made in service had 
resolved by the time of his separation, without residuals.  
Significantly, in this regard, the veteran was examined by VA 
in March 2002, at which time no respiratory conditions were 
found.

In addition, a VA examination conducted in June 2005, after 
an extensive review of the service medical records and the 
post-service treatment records, found no objective evidence 
that would support a finding that the respiratory symptoms 
noted in service and the diagnoses made at the time of the 
examination were related.  In fact, other than a restrictive 
ventilatory defect most likely related to obesity, the 
examiner found no evidence of a current respiratory disorder.  
Moreover, while the veteran has claimed that he suffers from 
a respiratory disorder related to exposure to asbestos in 
service (and, for the purpose of this decision, the Board 
will assume that exposure to asbestos in service is 
probable), the current examination findings have specifically 
ruled out the presence of asbestosis.  Based upon this 
evidence, service connection for a respiratory disorder, to 
include asbestosis, cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against entitlement to service connection for a 
chronic respiratory disorder, to include as due to exposure 
to asbestos.


ORDER

Entitlement to service connection for a respiratory disorder, 
to include as secondary to exposure to asbestos, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


